                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARK MCKAY,
    Plaintiff,

        v.                                               CIVIL ACTION NO. 18-CV-5616

SHARIF N. ABAZA ,
    Defendant.
                                                                                     JAN -4 2019
                                                ORDER                            11[,"Y'.: :1 ')"' ·;.,• ,..
                                                                           ~\S~t....           'V!!· • \       ,,l!, . ,
                                                                                                                           f"'"1•',
                                                                         BY-.~._. . . . . ,-4',, tvtvl,\
                                                                                              \o,l <iJ .....

                                                                                                       a·'•

        AND NOW, this                of January, 2019, upon consideration of pro se Plaintiff Mark

McKay's Motion for Leave to Proceed In Forma Pauperis (ECF No. 1), Prisoner Trust Fund

Account Statement (ECF No. 3), and Complaint (ECF No. 2), it is ORDERED that:

        1.      Leave to proceed in forma pauperis is GRANTED.

        2.      Mr. McKay, #18007809, shall pay the full filing fee of $350.00 in installments,

pursuant to 28 U.S.C. § 1915(b). Based on the financial information provided by Mr. McKay, an

initial partial filing fee of $29.75 is assessed. The appropriate official at SCI Rockview or at any

other prison at which Mr. McKay may be incarcerated is directed to deduct $29.75 from Mr.

McKay's inmate trust fund account, when such funds become available, and forward that amount

to the Clerk of the United States District Court for the Eastern District of Pennsylvania, 601

Market Street, Room 2609, Philadelphia, PA 19106, to be credited to Civil Action No. 18-5616.

After the initial partial filing fee is collected and until the full filing fee is paid, the appropriate

official at the George W. Hill Correctional Facility or at any other prison at which Mr. McKay

may be incarcerated, shall deduct from Mr. McKay's account, each time that Mr. McKay's

inmate trust fund account exceeds $10.00, an amount no greater than 20 percent of the money
credited to his account during the preceding month and forward that amount to the Clerk of

Court at the address provided above to be credited to Civil Action No. 18-5616.

       3.     The Clerk of Court is DIRECTED to send a copy of this Order to the

Superintendent of SCI Rockview.

       4.     The Complaint is DEEMED filed.

       5.     The Complaint is DISMISSED with prejudice for failure to state a claim,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons set forth in the Court's Memorandum.

Mr. McKay may not file an amended complaint in this matter.

       6.     The Clerk of Court shall CLOSE this case.




                                               2
